



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



K.J.W. v. M.D.W.,







2003 BCCA 410




Date: 20030120





Docket: CA030454

Between:

K.J.W.

Respondent

(
Plaintiff
)

And

M.D.W.

Appellant

(
Defendant
)








Before:



The Honourable Mr. Justice Braidwood





(In Chambers)




Oral Reasons for Judgment






Appellant appearing on his own behalf





B. Kerfoot



Counsel for
            the Respondent





Place and Date:



Vancouver, British
        Columbia





January 20, 2003





[1]

BRAIDWOOD,
          J.A.
: This is a matter in which the applicant
          seeks indigent status.  One of the matters that must be demonstrated
          is whether or not there is a possible likelihood that the underlying
        appeal will be successful.

[2]

The
        case involves, at this stage, an analysis as to whether or not the learned
        chambers judge erred when he granted the parties a divorce.  As I understand
        it, the respondent seeks a nullity rather than a divorce, on the basis
        of fraud.  Namely, that when his wife, if that word can be used at this
        stage, entered into the contract, as he calls it, of a ceremony of marriage,
        she did so with fraudulent intent to deprive him of his assets.  That,
      the allegation is, should result in a nullity instead of a divorce.

[3]

I
        have reviewed the material filed before me and I see no possibility of
        overturning the decision of the chambers judge to grant a divorce.  Any
        other remedies that the applicant here may have to be sent onto the trial
        list.  An allegation of bias has been made against the learned chambers
        judge.  A number of points have been made in an attempt to support that
        allegation.  One of which was that the applicant did not agree to the date
        upon which the hearing took place and he had no input into it being set.  However,
        of course, the applicant failing the ability to reach an agreement is able
        to set down these cases as he sees fit so long as the appropriate notice
        is given.  Next of all, the applicant complains, according to para. 4 of
        the filed Reasons for Judgment, that he was not given an opportunity to
        approve the order.  I see no bias in that.  That is a standard way to approach
        things when the person is not represented by counsel.  Also there is
        no complaint about the order itself as opposed to the merits in granting
      it.

[4]

Underlying
        all of this is an indication that on a prior occasion he was told that
        he would obtain assistance at the Law Society or Law School.  Most certainly
        they will not help in matters to do with domestic affairs, although the
      library is there to be used.

[5]

Accordingly,
        in all of these circumstances, I do not see that there is any possibility
        of this case succeeding, namely that the divorce should be overturned.  I,
        of course, say nothing about the merits of the other allegations which
      will be the subject matter of a trial.

[6]

Accordingly,
      this application is dismissed.

The Honourable Mr. Justice Braidwood


